SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 9, 2007 Commission File Number: 333-121034 Jayhawk Energy, Inc. (Exact name of registrant as specified in its charter) Colorado (State or other jurisdiction of incorporation or organization) 20-0990109 (I.R.S. Employer Identification No.) 2119 Arapahoe Street, Golden, Colorado (Address of principal executive offices) 80401 (Zip Code) (303) 435-3535 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 5.02DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. On July 9, 2007, the board of directors of Jayhawk Energy, Inc., a Colorado corporation (“Registrant”) accepted the resignation of Sara Preston as Secretary, Treasurer and a director of the Registrant and the resignation of Joseph B. Young as the President and Chief Executive Officer of the Registrant only and retaining his position as a director of the Registrant and appointed Lindsay E. Gorrill to the office of President, Chief Executive Officer, Secretary and as a director of the Registrant and Joseph B. Young to the office of Chief Financial Officer of the Registrant. Ms. Preston’s resignation was not the result of any disagreement with the policies, practices or procedures of the Registrant. The resignation of Ms. Preston is attached hereto as an exhibit.Ms. Preston continues to hold 60,000,000 shares of the Registrant’s common stock, or approximately 67% of the issued and outstanding. LindsayGorrill, 45,has served as President of Berkley Resources Inc. located in Calgary, Alberta, since January 2005 and Chief Financial Officer of Coral Gold Resources Ltd. located in Vancouver British, Columbia since March 2006. Berkley Resources Inc. and Coral Gold Resources Ltd. are foreign reporting companies. From 1992 to 2005, Mr. Gorrill was the President and Chief Executive Officer of WGI Heavy Minerals Incorporated. From 1985 to 1992, Mr. Gorrill was a Manager at KPMG. Mr. Gorrill is a member of the Institute of Chartered Accountants and graduated from Simon Fraser University with a BBA in Finance and Marketing.Mr. Gorrill is not an officer or director of any other reporting company. Joseph B. Young, 28, has served as the Controller for Fellows Energy, Ltd., a reporting company, since 2005. From 2002 to 2005, Mr. Young was a financial auditor with the firm PricewaterhouseCoopers.Mr. Young holds a bachelor’s degree in Accounting which he earned in 2002 from the University of Utah.Mr. Young is not an officer or director of any other reporting company. The Registrant anticipates entering into an employment agreement with Mr. Gorrill and Mr. Young, the terms of which will be disclosed when available, pursuant to which Mr. Gorrill and Mr. Young are expected to receive a salary and/or stock based compensation.Mr. Gorrill and Mr. Young do not own any shares of the Registrant’s common stock. ITEM 9.01 EXHIBITS. The following exhibits are filed with this report on Form 8-K. Exhibit Number Exhibit 17.1 Resignation of Sara Preston as Secretary, Treasurer and a Director 17.2 Resignation of Joseph Young as President and Chief Executive Officer 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Jayhawk Energy, Inc. July 10, 2007 By: /s/ Lindsay Gorrill Lindsay Gorrill President, Chief Executive Officer 3
